PER CURIAM:
On June 12, 1983, at approximately 3:00 p.m., claimants were driving their 1976 Chevrolet Chevette west on 1-64 in Huntington, Cabell County, West Virginia. The vehicle had just passed the Fifth Street exit when it ran through a pothole, damaging the right front tire and the front end suspension in the amount of $341.13, of which all but $100.00 was paid by insurance. Claimants also incurred a towing charge of $25.50. Michael Ray Poole, driver of the vehicle at the time of the incident, testified that he was driving at about 50 mph when he encountered the pothole. He did not see the hole before he struck it because it was located in a curve, just over a hill, and on a small downgrade, and they were following a tractor trailer truck. He estimated the pothole to be two feet long and eight or ten inches wide. Mrs. Poole testified that she thought the hole was three feet long and two feet wide and five inches deep. Both claimants agreed that the hole was deep enough that the undercarriage of the vehicle struck the reinforcing steel rods in the highway.
This Court has repeatedly held that respondent is neither an insurer nor a guarantor of the safety of travellers on its highways. However, the respondent does have a duty of using reasonable care and diligence in the maintenance of its highways. In the case of a heavily travelled major highway in this State, the Court has held respondent liable for failure to repair a pothole of this size, as it cannot have developed overnight. See Lohan vs. Dept. of Highways, 11 Ct.Cl. 39 (1975); Baker vs. Dept. of Highways, 11 Ct.Cl. 48 (1975); Stone vs. Dept. of Highways, 12 Ct.Cl. 259 (1979); Bailey vs. Dept. of Highways, 13 Ct.Cl. 144 (1980); Snodgrass vs. Dept. of Highways, 13 Ct.Cl. 247 (1980). The Court, therefore, makes an award to claimants in the amount of $125.50, which is the amount of claimants’ deductible plus the towing charge. Other claims for damage, including inconvenience, increased insurance rates, and loss of food in a cooler, are denied as an award for these items would be speculative.
Award of $125.50.